      Case 5:16-cv-00622-BKS-DEP Document 78 Filed 10/24/18 Page 1 of 4

                                The Law Office of
                               Fred Lichtmacher, p.c.
                                 116 WEST 23RD STREET - SUITE 500
                                   NEW YORK, NEW YORK 10011

                                     TELEPHONE:(212) 922-9066
                                     EMPIRESTATT@AOL.COM




October 24, 2018

Honorable Judge Brenda K. Sannes
Federal Building and U.S. Courthouse
P.O. Box 7345
Syracuse, 13261-7345
Via ECF


                       Re:     Elijah Johnson v. Citv of Syracuse et. al. 16-CV-0622

Your Honor:


       I represent the plaintiffin the above-entitled civil rights matter. Attached is an article
about Officer Mims,the "key witness" defendants purport to be relying on at trial, and whose
lack of availability was the basis of defendants' application to adjourn the November trial date.

        In light of Officer Mims being so important to the defendants' case and in light of his
recent and apparent past histories, plaintiff wishes to engage in some discovery regarding this
officer. Ifthis officer is allegedly going to fill in details no other witness provided plaintiff
should be given ample fuel for cross examination on his integrity, which at the moment seems
somewhat less than pristine.

       Receiving his entire disciplinaiy file would be a good start.

                                                      Respectfully submitted,

                                                              /s/


                                                      Fred Lichtmacher


cc:    Christina F. DeJoseph, Esq.
       Assistant Corporation Counsel
       via ECF
10/24/2018         Case 5:16-cv-00622-BKS-DEP
                              Syracuse cop arrested twice in Document        78 menacing,
                                                             one day for assault, Filed 10/24/18       Page
                                                                                          weapons charges
                                                                                                        |     2 of 4
                                                                                                          syracuse.com




             CENTRAL NY NEWS




              Syracuse cop arrested twice In one day
              for assault, menacing, weapons
              charges
              Updated Oct 11;
              Posted Oct 10




                                         122                                                  669
                                                                                              shares




              By Chris Baker, cbaker@svracuse.com
              syracuse.com


              A Syracuse cop has been suspended with pay after state
              police arrested him twice in one day nearly 200 miles apart
              last month.


               New York State Troopers charged Ahmad H. Mims,34,
               with assault, menacing and criminal possession of a
               weapon on Saturday, Sept. 15. The department suspended
               him the following Monday.

               Mims, of North Syracuse, was arrested by troopers in the ^
              Town of Clay and charged with second-degree menacing                                                       0.
               and fourth-degree criminal possession of a weapon, both
               misdemeanors.


https://www.syracuse.eom/news/index.ssf/2018/10/syracuse_cop_arrested_for_assaultjnjake_george.html                           1/4
10/24/2018          Case 5:16-cv-00622-BKS-DEP
                               Syracuse cop arrested twice in Document        78 menacing,
                                                              one day for assault, Filed 10/24/18       Page
                                                                                           weapons charges
                                                                                                        |      3 of 4
                                                                                                           syracuse.com

             The arrest stemmed from two domestic incidents involving
             a woman in July and August, according to Trooper Jack
             Keller.


             Mims was arraigned at centralized arraignment at 5 p.m.
             and released on his own recognizance.

             The same day,troopers arrested Mims in Lake George and
             charged him with third-degree assault, a misdemeanor.
             According to court records, he assaulted and injured a
             woman that he knew.


             He was arraigned the next day in Glens Falls City Court and
             released on either $1,000 cash bail or $2,000 bond. The
             judge granted the woman an order of protection, which
             means Mims can't go near her.

              Mims is due back in Glens Falls City Court on Dec. 13.

             The Syracuse Police Department suspended Mims on Sept.
             17. He is on paid administrative leave pending the results of
             those arrests, according to Sgt. Richard Helterline, a police
             spokesman.




                                                                                                                          ^a



https://www.syracuse.eom/news/index.ssf/2018/10/syracuse_cop_arrested_for_assault_injake_george.html                           2/4
10/24/2018          Case 5:16-cv-00622-BKS-DEP
                               Syracuse cop arrested twice in Document        78 menacing,
                                                              one day for assault, Filed 10/24/18       Page
                                                                                           weapons charges        4 of 4
                                                                                                           [ syracuse.com

              Mims has been with the Syracuse Police Department since
              2011. He made $106,710 last year.

              Mims is a member of the department's Crime Reduction
              Team, a high-profile, aggressive unit that deals with the
              city's worst criminals. He was promoted to that unit last
              year, according to a storv in The Stand, a south side
              newspaper.


              Last year, he was one of two officers injured in a traffic
              stop during which the officers claimed a driver hit them
              with his van. Mims fired his weapon at the van - which had
              the driver and three children inside - as it fled. He did not
              hit anyone. He was placed on paid leave while the incident
              was investigated.


                                                                                                                            [S>
             SPONSOR CONTENT




              Retirement bv the Numbers: Where Do
              You Stand?




https://www.syracuse.eom/news/index.ssf/2018/10/syracuse_cop_arrested_for_assault_injake_george.html                              3/4
